Citation Nr: 0813952	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 22 to 
September 4, 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the benefits sought on appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's anxiety disorder was incurred in or aggravated by 
her active service.


CONCLUSION OF LAW

Service connection for anxiety disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told 
that she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claim.  
She was informed that VA would review her claim and determine 
what additional information was needed to process her claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in March 2006 should her service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.
Therefore, the Board finds that adequate notice was provided 
to the veteran  prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in December 2004 and May 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for anxiety disorder.

The veteran alleges that her anxiety disorder is related to 
her service.

The Board notes that the veteran's October 1995 enlistment 
examination report reflects a normal psychiatric evaluation.  
She was admitted to the hospital for stabilization a 
psychiatric condition which was diagnosed as adjustment 
disorder (with anxious and depressed mood) and personality 
disorder (with antisocial histrionic traits).

Following service, the veteran underwent a psychological 
assessment in August 1997.  On examination, she was neatly 
dressed and groomed.  She was cooperative and answered 
questions coherently and directly.  She laughed when 
describing some of her antisocial activities.  She was 
admitted to the hospital with depressive symptoms, including 
feelings of hopelessness and helplessness and had a history 
of polysubstance abuse.  She denied suicidal or homicidal 
plans when interviewed.  She stated that she had a nervous 
breakdown in service and was told by others that she was 
lying for about one month which she did not recall.  She was 
then hospitalized due to crying and shaking.  The assessment 
was antisocial personality disorder.

VA medical records dated in August 1997 reflect an assessment 
of substance abuse in remission.  The veteran was without 
symptoms of depression, hallucinations, or destructive 
constructs.  From September 1997 to October 1997, she was in 
a substance abuse treatment program.  In October 1997, she 
was diagnosed with mixed substance abuse and mixed 
personality disorder.  Additional records show a diagnosis of 
adjustment disorder not otherwise specified (NOS).  Records 
dated in December 1997 reflect complaints of increased 
anxiety for which medication was prescribed.  In January 
1998, she complained of extreme anxiety, depression, mood 
swings, and "insane thought."  She had nightmares related 
to past sexual abuse, extreme anger, and frustration.  She 
denied the use of alcohol or drugs.

VA medical records dated in June 1998 show that the veteran 
was admitted to the hospital with a depressed mood and 
looseness of association and or flight of ideas with some 
circumstantiality.  There were no delusions or 
hallucinations.  She was well oriented and had fair insight 
but seemed manipulative.  She denied suicidal or homicidal 
ideation.  At the time of discharge, she was diagnosed with 
polysubstance abuse and organic mood disorder and Axis II 
personality disorder.

VA medical records dated in June 2001 reflect that the 
veteran was not taking her medication and was feeling 
suicidal.  She was re-admitted to the hospital for treatment.  
On examination, her general appearance was sad, tearful, and 
cooperative with fair personal hygiene and eye contact.  Her 
mood was "rotten."  Affect was sad.  Speech was normal rate 
and tone.  Thought process was logical without looseness of 
association or flight of ideas.  She denied hallucinations, 
but reported hearing voices and felt paranoid when stressed 
out.  She was alert and oriented times three.  Memory was 
fair and judgment and insight were limited.  She had vague 
suicidal thoughts.  The assessment included bipolar disorder, 
polysubstance abuse, and borderline personality disorder.  
She was also diagnosed with mixed personality disorder.

In February 2002, the veteran was diagnosed with bipolar 
disorder.  In June 2002, she was admitted to the hospital for 
treatment.  Upon discharge, she was diagnosed with Axis I 
bipolar disorder and polysubstance abuse and Axis II mixed 
personality disorder.  Additional records reflect diagnoses 
of bipolar disorder and acute anxiety attack.

VA medical records dated in November 2003 show a diagnosis of 
bipolar disease which was stabled by December 2003.

The veteran underwent a VA psychiatric examination in 
December 2004.  The examiner noted that limited medical 
records were available for review.  The veteran was vague 
regarding her symptoms and the exact onset of her mental 
illness.  She blamed her psychiatric problems on service and 
reported that she was well before service, but had mood 
swings and could not work since service.  She was extremely 
vague as to the reason for her discharge from the Army and 
stated that she did not get along with the drill sergeant.  
The examiner noted that there were no records to indicate the 
exact reason for discharge from service, except that she 
indicated that she was discharged after Chapter 11 for entry 
level performance.  It was noted that after being admitted to 
a VA hospital in 2001, she was diagnosed with Axis I mixed 
bipolar disorder; anxiety disorder, NOS; and polysubstance 
abuses, and Axis II borderline personality disorder.  She had 
a long history of substance abuse and reported that she had 
been clean and sober for four years.  On examination, her 
speech was fluent, articulated, and coherent and was not 
pressured or hyperverbal.  She demonstrated significant 
affective instability.  At times she was happy, angry, and 
tearful.  Her dominant mood was unstable.  She denied current 
suicidal or homicidal thoughts and thought processes were 
logical and goal-directed.  She denied auditory or visual 
hallucinations.  She did not appear delusional, but insight, 
judgment, and impulse control were poor.  There was no 
impairment of abstract thinking.  Obsessive and ritualistic 
behaviors were absent.  The impression was Axis I bipolar 
disorder, mixed type; anxiety disorder, not otherwise 
specified; and polysubstance abuse and alcohol abuse 
(currently in remission according to the veteran).  The Axis 
II diagnosis was personality disorder, NOS (borderline and 
antisocial traits versus disorder).  The examiner commented 
that much of the veteran's symptomatology was attributable to 
a personality disorder manifest in childhood

In April 2007, the Board remanded the veteran's claim for an 
opinion as to whether her anxiety disorder was related to her 
service.  She subsequently underwent a VA psychiatric 
examination in May 2007.  The examiner noted that she was 
diagnosed with adjustment disorder with anxious and depressed 
mood, and personality disorder before discharge from service.  
She had a history of impaired social functioning and 
antisocial behaviors that dated back to her childhood and a 
prior history of substance abuse including cocaine.  The 
veteran also admitted that she smoked two "joints" per week 
and consumed three to four pots of coffee per day.  She 
reported a chronic depressed mood and reported that this in 
addition to anxiety intermittently impaired her from doing 
her work around the house.  On examination, she endorsed 
subjective feelings of racing thoughts, but this was not 
evidenced at the time of the examination.  Her speech was not 
pressured.  Her thought process was logical, goal-directed, 
and organized.  There was no flight of ideas or loosening of 
associations noted.  She had no delusions or hallucinations; 
grossly inappropriate behavior; or homicidal thoughts, 
ideations, plans or intent.  She was alert and fully oriented 
to person, place, and time, including exact date and 
situation.  Speech was normal in rate, volume, and prosody.  
She showed no signs of panic attack during the examination.  
Mood was anxious and depressed.  The examiner diagnosed Axis 
I bipolar disorder, NOS; anxiety disorder, NOS; cannabis 
abuse; alcohol abuse, in remission per vet; cocaine and 
methamphetamine abuse, in remission per the veteran; and 
caffeine-related disorder, NOS.  The Axis II diagnoses were 
antisocial personality disorder and borderline personality 
disorder.  The examiner opined that the diagnosis of anxiety 
disorder NOS was supported by the veteran's reports of 
continuous anxiety and intermittent panic attacks.  The 
examined explained that substance use diagnoses as well as 
the excessive use of caffeine made further characterization 
of the anxiety extremely difficult.  In addition, her reports 
of panic attacks in service where absent from the service 
medical records.  The examiner reported that the veteran's 
diagnoses of adjustment disorder with anxious and depressed 
mood in August 1996 upon discharge from the military 
hospital, did not reference a diagnosis of panic disorder or 
panic attacks.

With respect to the Axis II diagnoses of borderline 
personality disorder and antisocial personality disorder, the 
examiner was in agreement with the previous examiner that the 
majority of the veteran's occupational and social impairment 
were secondary to her mental disorder signs and symptoms, and 
were secondary more to personality disorder than to any 
current exacerbation of anxiety disorder or bipolar disorder.  
The examiner opined that the anxiety disorder found on 
examination did not have a fifty percent probability or 
greater of being related to the veteran's service based on 
the fact that the current anxiety symptoms were confounded by 
excessive caffeine use and that anxiety is a frequent 
concomitant of the veteran's personality disorders which 
began well before the veteran's military service.  Her self 
reports of severe anxiety during service were not confirmed 
by the service medical records.   She has also been diagnosed 
with a personality disorder, which the VA examiner found was 
not aggravated by her service.  However, even if the 
competent medical evidence showed that the veteran's 
personality disorder was first noted during her service, 
personality disorders are not diseases or injuries for which 
service connection can be granted.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).

The post-service medical records are negative for a diagnosis 
of anxiety disorder until 2001.  While the competent medical 
evidence does show that the veteran now suffers from an 
anxiety disorder the evidence does not show that any anxiety 
disorder was incurred in or aggravated during service.  
Furthermore, the record includes a May 2007 VA medical 
opinion that the veteran's anxiety disorder is not related to 
her active service.  There is no contrary opinion.  In the 
absence of competent medical evidence linking any current 
anxiety disorder to service, service connection must be 
denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
do not constitute competent medical evidence that her current 
anxiety disorder began during, or is a result of, her 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that anxiety disorder was incurred in or aggravated 
by the veteran's service.




ORDER

Service connection for anxiety disorder is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


